

	

		II 

		109th CONGRESS

		1st Session

		S. 603

		IN THE SENATE OF THE UNITED STATES

		

			March 11, 2005

			Ms. Landrieu (for

			 herself, Mr. Johnson,

			 Mr. Baucus, Mrs. Lincoln, and Mr.

			 Shelby) introduced the following bill; which was read twice and

			 referred to the Committee on Banking,

			 Housing, and Urban Affairs

		

		A BILL

		To amend the Consumer Credit Protection Act

		  to assure meaningful disclosures of the terms of rental-purchase agreements,

		  including disclosures of all costs to consumers under such agreements, to

		  provide certain substantive rights to consumers under such agreements, and for

		  other purposes.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 Consumer Rental-Purchase Agreement Act

			 of 2005.

		

			2.

			Findings and declaration of purposes

			

				(a)

				Findings

				Congress finds that—

				

					(1)

					the rental-purchase industry

			 provides a service that meets and satisfies the demands of many

			 consumers;

				

					(2)

					each year, approximately

			 2,300,000 United States households enter into rental-purchase transactions, and

			 over a 5-year period, approximately 4,900,000 United States households will do

			 so;

				

					(3)

					competition among the various

			 firms engaged in the extension of rental-purchase transactions would be

			 strengthened by informed use of rental-purchase transactions; and

				

					(4)

					the informed use of

			 rental-purchase transactions results from an awareness of the cost thereof by

			 consumers.

				

				(b)

				Purposes

				The purposes of this Act are

			 to assure the availability of rental-purchase transactions; and to assure

			 simple, meaningful, and consistent disclosure of rental-purchase terms so that

			 consumers will be able to more readily compare the available rental-purchase

			 terms and avoid uninformed use of rental-purchase transactions, and to protect

			 consumers against unfair rental-purchase practices.

			

			3.

			

				Consumer Credit Protection

			 Act

			

			The

			 Consumer Credit Protection Act

			 (15 U.S.C.

			 1601 et seq.) is amended by adding at the end the following new

			 title:

			

				

					X

					Rental-Purchase transactions

					

						Sec. 1001. Short title;

				  definitions.

						Sec. 1002. Exempted

				  transactions.

						Sec. 1003. General disclosure

				  requirements.

						Sec. 1004. Rental-purchase

				  disclosures.

						Sec. 1005. Other agreement

				  provisions.

						Sec. 1006. Right to acquire

				  ownership.

						Sec. 1007. Prohibited

				  provisions.

						Sec. 1008. Statement of

				  accounts.

						Sec. 1009. Renegotiations and

				  extensions.

						Sec. 1010. Point-of-rental

				  disclosures.

						Sec. 1011. Rental-purchase

				  advertising.

						Sec. 1012. Civil

				  liability.

						Sec. 1013. Additional grounds

				  for civil liability.

						Sec. 1014. Liability of

				  assignees.

						Sec. 1015.

				  Regulations.

						Sec. 1016.

				  Enforcement.

						Sec. 1017. Criminal liability

				  for willful and knowing violation.

						Sec. 1018. Relation to other

				  laws.

						Sec. 1019. Effect on

				  Government agencies.

						Sec. 1020. Compliance

				  date.

					

					

						1001.

						Short title; definitions

						

							(a)

							Short title

							This title may be cited as

				the Rental-Purchase Protections Act.

						

							(b)

							Definitions

							For purposes of this title,

				the following definitions shall apply:

							

								(1)

								Advertisement

								The term

				advertisement means a commercial message in any medium that

				promotes, directly or indirectly, a rental-purchase agreement, but does not

				include price tags, window signs, or other in-store merchandising aids.

							

								(2)

								Agricultural purpose

								The term agricultural

				purpose includes—

								

									(A)

									the production, harvest,

				exhibition, marketing, transformation, processing, or manufacture of

				agricultural products by a natural person who cultivates plants or propagates

				or nurtures agricultural products; and

								

									(B)

									the acquisition of

				farmlands, real property with a farm residence, or personal property and

				services used primarily in farming.

								

								(3)

								Board

								The term Board

				means the Board of Governors of the Federal Reserve System.

							

								(4)

								Cash price

								The term cash

				price means the price at which a merchant, in the ordinary course of

				business, offers to sell for cash the property that is the subject of the

				rental-purchase transaction.

							

								(5)

								Consumer

								The term

				consumer means a natural person who is offered or enters into a

				rental-purchase agreement.

							

								(6)

								Date of consummation

								The term date of

				consummation means the date on which a consumer becomes contractually

				obligated under a rental-purchase agreement.

							

								(7)

								Initial payment

								The term initial

				payment means the amount to be paid before or at the time of

				consummation of the agreement, or the time of delivery of the property covered

				by the agreement if delivery occurs after consummation, including—

								

									(A)

									the rental payment;

								

									(B)

									service, processing, or

				administrative charges;

								

									(C)

									any delivery fee;

								

									(D)

									refundable security

				deposit;

								

									(E)

									taxes;

								

									(F)

									mandatory fees or charges;

				and

								

									(G)

									any optional fees or

				charges agreed to by the consumer.

								

								(8)

								Merchant

								The term

				merchant means a person who provides the use of property through a

				rental-purchase agreement in the ordinary course of business and to whom the

				initial payment by the consumer under the agreement is payable.

							

								(9)

								Payment schedule

								The term payment

				schedule means the amount and timing of the periodic payments and the

				total number of all periodic payments that the consumer will make if the

				consumer acquires ownership of the property by making all periodic

				payments.

							

								(10)

								Periodic payment

								The term periodic

				payment means the total payment that a consumer will make for a specific

				rental period after the initial payment, including the rental payment, taxes,

				mandatory fees or charges, and any optional fees or charges agreed to by the

				consumer.

							

								(11)

								Property

								The term

				property means property that is not real property under the laws

				of the State in which the property is located when it is made available under a

				rental-purchase agreement.

							

								(12)

								Rental payment

								The term rental

				payment means rent required to be paid by a consumer for the possession

				and use of property for a specific rental period, but does not include taxes or

				any fees or charges.

							

								(13)

								Rental period

								The term rental

				period means a week, month, or other specific period of time, during

				which the consumer has a right to possess and use property that is the subject

				of a rental-purchase agreement after paying the rental payment and any

				applicable taxes for such period.

							

								(14)

								Rental-Purchase agreement

								

									(A)

									In general

									The term

				rental-purchase agreement means a contract in the form of a

				bailment or lease for the use of property by a consumer for an initial period

				of 4 months or less, that is renewable with each payment by the consumer, and

				that permits but does not obligate the consumer to become the owner of the

				property.

								

									(B)

									Exclusions

									The term

				rental-purchase agreement does not include—

									

										(i)

										a credit sale (as defined

				in section 103(g) of the Truth in Lending Act);

									

										(ii)

										a consumer lease (as

				defined in section 181(1) of the Truth in Lending Act); or

									

										(iii)

										a transaction giving rise

				to a debt incurred in connection with the business of lending money or a thing

				of value.

									

								(15)

								Rental-Purchase cost

								

									(A)

									In general

									For purposes of sections

				1010 and 1011, the term rental-purchase cost means the sum of all

				rental payments and mandatory fees or charges imposed by the merchant as a

				condition of entering into a rental-purchase agreement or acquiring ownership

				of property under a rental-purchase agreement, including—

									

										(i)

										any service, processing, or

				administrative charge;

									

										(ii)

										any fee for an

				investigation or credit report; and

									

										(iii)

										any charge for delivery

				required by the merchant.

									

									(B)

									Excluded items

									The following fees or

				charges shall not be taken into account in determining the rental-purchase cost

				with respect to a rental-purchase transaction:

									

										(i)

										Fees and charges prescribed

				by law, which actually are or will be paid to public officials or government

				entities, such as sales tax.

									

										(ii)

										Fees and charges for

				optional products and services offered in connection with a rental-purchase

				agreement.

									

								(16)

								State

								The term State

				means any State of the United States, the District of Columbia, any territory

				of the United States, Puerto Rico, Guam, American Samoa, the Trust Territory of

				the Pacific Islands, the Virgin Islands, and the Northern Mariana

				Islands.

							

								(17)

								Total cost

								The term total

				cost means the sum of the initial payment and all periodic payments in

				the payment schedule to be paid by the consumer to acquire ownership of the

				property that is the subject of the rental-purchase agreement.

							

						1002.

						Exempted transactions

						This title does not apply to

				rental-purchase agreements primarily for business, commercial, or agricultural

				purposes, or those made with agencies or instrumentalities of the Federal

				Government or a State or political subdivision thereof.

					

						1003.

						General disclosure requirements

						

							(a)

							Recipient of disclosure

							A merchant shall disclose

				to any person who will be a signatory to a rental-purchase agreement the

				information required by sections 1004 and 1005.

						

							(b)

							Timing of disclosure

							The disclosures required

				under sections 1004 and 1005 shall be made before the consummation of the

				rental-purchase agreement, and clearly and conspicuously in writing as part of

				the rental-purchase agreement to be signed by the consumer.

						

							(c)

							Clearly and conspicuously

							As used in this section,

				the term clearly and conspicuously means that information required

				to be disclosed to the consumer shall be worded plainly and simply, and appear

				in a type size, prominence, and location as to be readily noticeable, readable,

				and comprehensible to an ordinary consumer.

						

						1004.

						Rental-Purchase disclosures

						

							(a)

							In general

							For each rental-purchase

				agreement, the merchant shall disclose to the consumer, to the extent

				applicable—

							

								(1)

								the date of consummation of

				the rental-purchase transaction and the identities of the merchant and the

				consumer;

							

								(2)

								a brief description of the

				rental property, which shall be sufficient to identify the property to the

				consumer, including an identification or serial number, if applicable, and a

				statement indicating whether the property is new or used;

							

								(3)

								a description of any fee,

				charge, or penalty, in addition to the periodic payment, that the consumer may

				be required to pay under the agreement, which shall be separately identified by

				type and amount;

							

								(4)

								a clear and conspicuous

				statement that the transaction is a rental-purchase agreement and that the

				consumer will not obtain ownership of the property until the consumer has paid

				the total dollar amount necessary to acquire ownership;

							

								(5)

								the amount of any initial

				payment, which includes the first periodic payment, and the total amount of any

				fees, taxes, or other charges, required to be paid by the consumer;

							

								(6)

								the amount of the cash

				price of the property that is the subject of the rental-purchase agreement,

				and, if the agreement involves the rental of 2 or more items as a set (as may

				be defined by the Board in regulation) a statement of the aggregate cash price

				of all items shall satisfy this requirement;

							

								(7)

								the amount and timing of

				periodic payments, and the total number of periodic payments necessary to

				acquire ownership of the property under the rental-purchase agreement;

							

								(8)

								the total cost, using that

				term, and a brief description, such as This is the amount that you will

				pay the merchant if you make all periodic payments to acquire ownership of the

				property.;

							

								(9)

								a statement of the right of

				the consumer to terminate the agreement without paying any fee or charge not

				previously due under the agreement by voluntarily surrendering or returning the

				property in good repair upon expiration of any lease term; and

							

								(10)

								substantially the following

				statement: OTHER IMPORTANT

				TERMS: See your rental-purchase agreement for additional

				important information on early termination procedures, purchase option rights,

				responsibilities for loss, damage, or destruction of the property, warranties,

				maintenance responsibilities, and other charges or penalties you may

				incur..

							

							(b)

							Form of disclosure

							The disclosures required by

				paragraphs (4) through (10) of subsection (a) shall—

							

								(1)

								be segregated from other

				information at the beginning of the rental-purchase agreement;

							

								(2)

								contain only directly

				related information; and

							

								(3)

								be identified in boldface,

				upper-case letters as follows: IMPORTANT RENTAL-PURCHASE

				DISCLOSURES.

							

							(c)

							Disclosure requirements relating to insurance premiums and

				liability waivers

							

								(1)

								In general

								A merchant shall clearly

				and conspicuously disclose in writing to the consumer before the consummation

				of a rental-purchase agreement that the purchase of leased property insurance

				or liability waiver coverage is not required as a condition for entering into

				the rental-purchase agreement.

							

								(2)

								Affirmative written request after cost disclosure

								A merchant may provide

				insurance or liability waiver coverage, directly or indirectly, in connection

				with a rental-purchase transaction only if—

								

									(A)

									the merchant clearly and

				conspicuously discloses to the consumer the cost of each component of such

				coverage before the consummation of the rental-purchase agreement; and

								

									(B)

									the consumer signs an

				affirmative written request for such coverage after receiving the disclosures

				required under paragraph (1) and subparagraph (A) of this paragraph.

								

							(d)

							Accuracy of disclosure

							

								(1)

								In general

								The disclosures required to

				be made under subsection (a) shall be accurate as of the date on which the

				disclosures are made, based on the information available to the

				merchant.

							

								(2)

								Information subsequently rendered inaccurate

								If information required to

				be disclosed under subsection (a) is subsequently rendered inaccurate as a

				result of any agreement between the merchant and the consumer subsequent to the

				delivery of the required disclosures, the resulting inaccuracy shall not

				constitute a violation of this title.

							

						1005.

						Other agreement provisions

						

							(a)

							In general

							Each rental-purchase

				agreement shall—

							

								(1)

								provide a statement

				specifying whether the merchant or the consumer is responsible for loss, theft,

				damage, or destruction of the property;

							

								(2)

								provide a statement

				specifying whether the merchant or the consumer is responsible for maintaining

				or servicing the property, together with a brief description of the

				responsibility;

							

								(3)

								provide that the consumer

				may terminate the agreement without paying any charges not previously due under

				the agreement by voluntarily surrendering or returning the property that is the

				subject of the agreement upon expiration of any rental period;

							

								(4)

								contain a provision for

				reinstatement of the agreement, which at a minimum—

								

									(A)

									permits a consumer who

				fails to make a timely rental payment to reinstate the agreement, without

				losing any rights or options which exist under the agreement, by the payment of

				all past due rental payments and any other charges then due under the agreement

				and a payment for the next rental period within 7 business days after failing

				to make a timely rental payment if the consumer pays monthly, or within 3

				business days after failing to make a timely rental payment if the consumer

				pays more frequently than monthly;

								

									(B)

									if the consumer returns or

				voluntarily surrenders the property covered by the agreement, other than

				through judicial process, during the applicable reinstatement period set forth

				in subparagraph (A), permits the consumer to reinstate the agreement during a

				period of at least 60 days after the date of the return or surrender of the

				property by the payment of all amounts previously due under the agreement, any

				applicable fees, and a payment for the next rental period;

								

									(C)

									if the consumer has paid 50

				percent or more of the total cost necessary to acquire ownership and returns or

				voluntarily surrenders the property, other than through judicial process,

				during the applicable reinstatement period set forth in subparagraph (A),

				permits the consumer to reinstate the agreement during a period of at least 120

				days after the date of the return of the property by the payment of all amounts

				previously due under the agreement, any applicable fees, and a payment for the

				next rental period; and

								

									(D)

									permits the consumer, upon

				reinstatement of the agreement, to receive the same property, if available,

				that was the subject of the rental-purchase agreement, or if the same property

				is not available, a substitute item of comparable quality and condition, except

				that the Board may, by regulation or order, exempt any independent small

				business (as defined by regulation of the Board) from the requirement of

				providing the same or comparable product during the extended reinstatement

				period provided in subparagraph (C), if the Board determines, taking into

				account such standards as the Board determines appropriate, that the

				reinstatement right provided in subparagraph (C) would provide excessive

				hardship for the independent small business;

								

								(5)

								provide a statement

				specifying the terms under which the consumer shall acquire ownership of the

				property that is the subject of the rental-purchase agreement either by payment

				of the total cost to acquire ownership, as provided in section 1006, or by

				exercise of any early purchase option provided in the rental-purchase

				agreement;

							

								(6)

								provide a statement

				disclosing that if any part of a manufacturer’s express warranty covers the

				property at the time the consumer acquires ownership of the property, the

				warranty will be transferred to the consumer if allowed by the terms of the

				warranty; and

							

								(7)

								provide, to the extent

				applicable, a description of any grace period for making any periodic payment,

				the amount of any security deposit, if any, to be paid by the consumer upon

				initiation of the rental-purchase agreement, and the terms for refund of such

				security deposit to the consumer upon return, surrender or purchase of the

				property.

							

							(b)

							Repossession during reinstatement period

							Subsection (a)(4) shall not

				be construed so as to prevent a merchant from attempting to repossess property

				during the reinstatement period pursuant to subsection (a)(4)(A), but such a

				repossession does not affect the right of the consumer to reinstatement under

				subsection (a)(4).

						

						1006.

						Right to acquire ownership

						

							(a)

							In general

							The consumer shall acquire

				ownership of the property that is the subject of the rental-purchase agreement,

				and the rental-purchase agreement shall terminate, upon compliance by the

				consumer with the requirements of subsection (b) or any early payment option

				provided in the rental purchase agreement, and upon payment of any past due

				payments and fees, as permitted by regulation of the Board.

						

							(b)

							Payment of total cost

							The consumer shall acquire

				ownership of the rental property upon payment of the total cost of the

				rental-purchase agreement, as defined in section 1001(17), and as disclosed to

				the consumer in the rental-purchase agreement pursuant to section

				1004(a).

						

							(c)

							Additional fees prohibited

							A merchant shall not

				require the consumer to pay, as a condition for acquiring ownership of the

				property that is the subject of the rental-purchase agreement, any fee or

				charge in addition to, or in excess of, the regular periodic payments required

				by subsection (b), or any early purchase option amount provided in the

				rental-purchase agreement, as applicable. A requirement that the consumer pay

				an unpaid late charge or other fee or charge which the merchant has previously

				billed to the consumer shall not constitute an additional fee or charge for

				purposes of this subsection.

						

							(d)

							Transfer of ownership rights

							Upon payment by the

				consumer of all payments necessary to acquire ownership under subsection (b) or

				any early purchase option amount provided in the rental-purchase agreement, as

				applicable, the merchant shall—

							

								(1)

								deliver, or mail to the

				last known address of the consumer, such documents or other instruments which

				the Board has determined, by regulation, are necessary to acknowledge full

				ownership by the consumer of the property acquired pursuant to the

				rental-purchase agreement; and

							

								(2)

								transfer to the consumer

				the unexpired portion of any warranties provided by the manufacturer,

				distributor, or seller of the property, which shall apply as if the consumer

				were the original purchaser of the property, except where such transfer is

				prohibited by the terms of the warranty.

							

						1007.

						Prohibited provisions

						A rental-purchase agreement

				may not contain—

						

							(1)

							a confession of

				judgment;

						

							(2)

							a negotiable

				instrument;

						

							(3)

							a security interest or any

				other claim of a property interest in any goods, except those goods, the use of

				which is provided by the merchant pursuant to the agreement;

						

							(4)

							a wage assignment;

						

							(5)

							a provision requiring the

				waiver of any legal claim or remedy created by this title or other provision of

				Federal or State law;

						

							(6)

							a provision requiring the

				consumer, in the event that the property subject to the rental-purchase

				agreement is lost, stolen, damaged, or destroyed, to pay an amount in excess of

				the least of—

							

								(A)

								the fair market value of

				the property, as determined by regulation of the Board;

							

								(B)

								any early purchase option

				amount provided in the rental-purchase agreement; or

							

								(C)

								the actual cost of repair,

				as appropriate;

							

							(7)

							a provision authorizing the

				merchant, or a person acting on behalf of the merchant, to enter the dwelling

				of the consumer or other premises without obtaining the consent of the

				consumer, or to commit any breach of the peace in connection with the

				repossession of the rental property or the collection of any obligation or

				alleged obligation of the consumer arising out of the rental-purchase

				agreement;

						

							(8)

							a provision requiring the

				purchase of insurance or liability damage waiver to cover the property that is

				the subject of the rental-purchase agreement, except as permitted by regulation

				of the Board; or

						

							(9)

							a provision requiring the

				consumer to pay more than 1 late fee or charge for an unpaid or delinquent

				periodic payment, regardless of the period in which the payment remains unpaid

				or delinquent, or to pay a late fee or charge for any periodic payment because

				a previously assessed late fee has not been paid in full.

						

						1008.

						Statement of accounts

						Upon request of a consumer,

				a merchant shall provide a statement of the account of the consumer. If a

				consumer requests a statement for an individual account more than 4 times in

				any 12-month period, the merchant may charge a reasonable fee for the

				additional statements requested in excess of 4 times during that 12-month

				period.

					

						1009.

						Renegotiations and extensions

						

							(a)

							Renegotiations

							For purposes of this

				section, a renegotiation occurs when a rental-purchase agreement

				is satisfied and replaced by a new agreement undertaken by the same consumer. A

				renegotiation requires new disclosures under this title, except as provided in

				subsection (c).

						

							(b)

							Extensions

							For purposes of this

				section, an extension is an agreement by the consumer and the

				merchant to continue an existing rental-purchase agreement beyond the original

				end of the payment schedule, but does not include a continuation that is the

				result of a renegotiation.

						

							(c)

							Exceptions

							New disclosures under this

				title are not required for the following, even if they meet the definition of a

				renegotiation or an extension under this section:

							

								(1)

								A reduction in

				payments.

							

								(2)

								A deferment of 1 or more

				payments.

							

								(3)

								The extension of a

				rental-purchase agreement.

							

								(4)

								The substitution of

				property with property that has a substantially equivalent or greater economic

				value, provided that the rental-purchase cost does not increase.

							

								(5)

								The deletion of property in

				a multiple-item agreement.

							

								(6)

								A change in the rental

				period, provided that the rental-purchase cost does not increase.

							

								(7)

								An agreement resulting from

				a court proceeding.

							

								(8)

								Any other event described

				in regulations prescribed by the Board.

							

						1010.

						Point-of-rental disclosures

						

							(a)

							In general

							For any item of property or

				set of items displayed or offered for rental-purchase, the merchant shall

				display on or next to the item or set of items a card, tag, or label that

				clearly and conspicuously discloses—

							

								(1)

								a brief description of the

				property;

							

								(2)

								whether the property is new

				or used;

							

								(3)

								the cash price of the

				property;

							

								(4)

								the amount of each rental

				payment;

							

								(5)

								the total number of rental

				payments necessary to acquire ownership of the property; and

							

								(6)

								the rental-purchase

				cost.

							

							(b)

							Form of disclosure

							

								(1)

								In general

								A merchant may make the

				disclosures required by subsection (a) in the form of a list or catalog which

				is readily available to the consumer at the point of rental if the merchandise

				is not displayed in the showroom of the merchant, or if displaying a card, tag,

				or label would be impractical due to the size of the merchandise.

							

								(2)

								Clearly and conspicuously

								As used in this section,

				the term clearly and conspicuously means that information required

				to be disclosed to the consumer shall appear in a type size, prominence, and

				location as to be noticeable, readable, and comprehensible to an ordinary

				consumer.

							

						1011.

						Rental-Purchase advertising

						

							(a)

							In general

							If an advertisement for a

				rental-purchase transaction refers to or states the amount of any payment for

				any specific item or set of items, the merchant making the advertisement shall

				also clearly and conspicuously state in the advertisement for the item or set

				of items advertised—

							

								(1)

								that the transaction

				advertised is a rental-purchase agreement;

							

								(2)

								the amount, timing, and

				total number of rental payments necessary to acquire ownership under the

				rental-purchase agreement;

							

								(3)

								the amount of the

				rental-purchase cost;

							

								(4)

								that to acquire ownership

				of the property, the consumer must pay the rental-purchase cost plus applicable

				taxes; and

							

								(5)

								whether the stated payment

				amount and advertised rental-purchase cost is for new or used property.

							

							(b)

							Prohibition

							An advertisement for a

				rental-purchase agreement shall not state or imply that a specific item or set

				of items is available at specific amounts or terms, unless the merchant usually

				and customarily offers, or will offer, the item or set of items at the stated

				amounts or terms.

						

							(c)

							Clearly and conspicuously

							

								(1)

								In general

								For purposes of this

				section, the term clearly and conspicuously means that required

				disclosures shall be presented in a type, size, shade, contrast, prominence,

				location, and manner, as applicable to different media for advertising, so as

				to be readily noticeable and comprehensible to the ordinary consumer.

							

								(2)

								Regulatory guidance

								The Board shall prescribe

				regulations on principles and factors to meet the clear and conspicuous

				standard, as appropriate to print, video, audio, and computerized advertising,

				reflecting the principles and factors typically applied in each medium by the

				Federal Trade Commission.

							

								(3)

								Limitation

								Nothing contrary to,

				inconsistent with, or in mitigation of, the disclosures required by this

				section shall be used in any advertisement in any medium, and no audio, video,

				or print technique shall be used that is likely to obscure or detract

				significantly from the communication of the required disclosures.

							

						1012.

						Civil liability

						

							(a)

							In general

							Except as otherwise

				provided in section 1013, any merchant who fails to comply with any requirement

				of this title with respect to any consumer is liable to such consumer as

				provided for leases in section 130. For purposes of this section, the term

				creditor as used in section 130 shall include a

				merchant, as defined in section 1001.

						

							(b)

							Jurisdiction of courts; limitation on actions

							

								(1)

								In general

								Notwithstanding section

				130(e), any action under this section may be brought in any United States

				district court, or in any other court of competent jurisdiction, before the end

				of the 1-year period beginning on the date on which the last payment was made

				by the consumer under the rental-purchase agreement.

							

								(2)

								Recoupment or set-off

								This subsection shall not

				bar a consumer from asserting a violation of this title in an action to collect

				an obligation arising from a rental-purchase agreement, which was brought after

				the end of the 1-year period described in paragraph (1) as a matter of defense

				by recoupment or set-off in such action, except as otherwise provided by State

				law.

							

						1013.

						Additional grounds for civil liability

						

							(a)

							Individual cases with actual damages

							Any merchant who fails to

				comply with any requirement imposed under section 1010 or 1011 with respect to

				any consumer who suffers actual damage from the violation shall be liable to

				such consumer as provided in section 130.

						

							(b)

							Pattern or practice of violations

							If a merchant engages in a

				pattern or practice of violating any requirement imposed under section 1010 or

				1011, the Federal Trade Commission or an appropriate State attorney general, in

				accordance with section 1016, may initiate an action to enforce sanctions

				against the merchant, including—

							

								(1)

								an order to cease and

				desist from such practices; and

							

								(2)

								a civil money penalty of

				such amount as the court may impose, based on such factors as the court may

				determine to be appropriate.

							

						1014.

						Liability of assignees

						

							(a)

							Assignees included

							For purposes of section

				1013 and this section, the term merchant includes an assignee of a

				merchant.

						

							(b)

							Liabilities of assignees

							

								(1)

								Apparent violation

								An action under section

				1012 or 1013 for a violation of this title may be brought against an assignee

				only if the violation is apparent on the face of the rental-purchase agreement

				to which it relates.

							

								(2)

								Apparent violation defined

								For purposes of this

				subsection, a violation that is apparent on the face of a rental-purchase

				agreement includes, but is not limited to, a disclosure that can be determined

				to be incomplete or inaccurate from the face of the agreement.

							

								(3)

								Involuntary assignment

								An assignee has no

				liability under this section in a case in which the assignment is

				involuntary.

							

								(4)

								Rule of construction

								No provision of this

				section shall be construed as limiting or altering the liability under section

				1012 or 1013 of a merchant assigning a rental-purchase agreement.

							

							(c)

							Proof of disclosure

							In an action by or against

				an assignee, the consumer’s written acknowledgment of receipt of a disclosure,

				made as part of the rental-purchase agreement, shall be conclusive proof that

				the disclosure was made, if the assignee had no knowledge that the disclosure

				had not been made when the assignee acquired the rental-purchase agreement to

				which it relates.

						

						1015.

						Regulations

						

							(a)

							In general

							The Board shall prescribe

				regulations, as necessary to carry out this title, to prevent its

				circumvention, and to facilitate compliance with its requirements.

						

							(b)

							Model disclosure forms

							

								(1)

								Board authority

								The Board may publish model

				disclosure forms and clauses for common rental-purchase agreements to

				facilitate compliance with the disclosure requirements of this title and to aid

				the consumer in understanding the transaction by utilizing readily

				understandable language to simplify the technical nature of the

				disclosures.

							

								(2)

								Content

								In devising forms described

				in paragraph (1), the Board shall consider the use by merchants of data

				processing or similar automated equipment.

							

								(3)

								Use not mandatory

								Nothing in this title may

				be construed to require a merchant to use any model form or clause published by

				the Board under this section.

							

								(4)

								Determination of compliance

								A merchant shall be deemed

				to be in compliance with the requirement to provide disclosure under section

				1003(a) if the merchant—

								

									(A)

									uses any appropriate model

				form or clause published by the Board under this section; or

								

									(B)

									uses any such model form or

				clause, and changes it by deleting any information which is not required by

				this title or rearranging the format, if in making such deletion or rearranging

				the format, the merchant does not affect the substance, clarity, or meaningful

				sequence of the disclosure.

								

							(c)

							Effective date of regulations

							

								(1)

								In general

								Any regulation prescribed

				by the Board, or any amendment or interpretation thereof, shall not be

				effective before the October 1 that follows the date of publication of the

				regulation in final form by at least 6 months.

							

								(2)

								Authority to modify

								The Board may, at its

				discretion—

								

									(A)

									lengthen the period of time

				described in paragraph (1) to permit merchants to adjust to accommodate new

				requirements; or

								

									(B)

									shorten that period of

				time, if the Board makes a specific finding that such action is necessary to

				comply with the findings of a court or to prevent unfair or deceptive

				practices.

								

								(3)

								Voluntary compliance

								Notwithstanding paragraph

				(1) or (2), a merchant may comply with any newly prescribed disclosure

				requirement prior to its effective date.

							

						1016.

						Enforcement

						

							(a)

							Federal enforcement

							Compliance with this title

				shall be enforced under the Federal Trade

				Commission Act (15 U.S.C. 41 et seq.), and a

				violation of any requirement imposed under this title shall be deemed a

				violation of a requirement imposed under that Act. All of the functions and

				powers of the Federal Trade Commission under the Federal Trade Commission Act are available to

				the Commission to enforce compliance by any person with the requirements of

				this title, irrespective of whether that person is engaged in commerce or meets

				any other jurisdictional test under the Federal

				Trade Commission Act.

						

							(b)

							State enforcement

							

								(1)

								In general

								An action to enforce the

				requirements imposed by this title may also be brought by the appropriate State

				attorney general in any appropriate United States district court, or any other

				court of competent jurisdiction.

							

								(2)

								Prior written notice

								

									(A)

									In general

									The State attorney general

				shall provide prior written notice of any civil action described in paragraph

				(1) to the Federal Trade Commission, and shall provide the Commission with a

				copy of the complaint.

								

									(B)

									Emergency action

									If prior notice required by

				this paragraph is not feasible, the State attorney general shall provide notice

				to the Commission immediately upon instituting the action.

								

								(3)

								FTC intervention

								The Commission may—

								

									(A)

									intervene in an action

				described in paragraph (1);

								

									(B)

									upon intervening—

									

										(i)

										remove the action to the

				appropriate United States district court, if it was not originally brought

				there; and

									

										(ii)

										be heard on all matters

				arising in the action; and

									

									(C)

									file a petition for

				appeal.

								

						1017.

						Criminal liability for willful and knowing violation

						Whoever willfully and

				knowingly gives false or inaccurate information, or fails to provide

				information which that person is required to disclose under the provisions of

				this title or any regulation issued under this title shall be subject to the

				penalty provisions as provided in section 112.

					

						1018.

						Relation to other laws

						

							(a)

							Relation to State law

							

								(1)

								No effect on consistent State laws

								Except as otherwise

				provided in subsection (b), this title does not annul, alter, or affect in any

				manner the meaning, scope, or applicability of the laws of any State relating

				to rental-purchase agreements, except to the extent that those laws are

				inconsistent with any provision of this title, and then only to the extent of

				the inconsistency.

							

								(2)

								Determination of inconsistency

								Upon its own motion or upon

				the request of an interested party, which is submitted in accordance with

				procedures prescribed by regulation of the Board, the Board shall determine

				whether any such inconsistency exists. If the Board determines that a term or

				provision of a State law is inconsistent with a provision of this title,

				merchants located in that State shall not be required to comply with that term

				or provision, and shall incur no liability under the law of that State for

				failure to follow such term or provision, notwithstanding that such

				determination is subsequently amended, rescinded, or determined by judicial or

				other authority to be invalid for any reason.

							

								(3)

								Greater protection under State law

								Except as provided in

				subsection (b), for purposes of this section, a term or provision of a State

				law is not inconsistent with the provisions of this title if the term or

				provision affords greater protection and benefit to the consumer than the

				protection and benefit provided under this title, as determined by the Board,

				on its own motion or upon the petition of any interested party.

							

							(b)

							State laws relating to characterization of

				transaction

							Notwithstanding subsection

				(a), this title shall supersede any State law, to the extent that such

				law—

							

								(1)

								regulates a rental-purchase

				agreement as a security interest, credit sale, retail installment sale,

				conditional sale, or any other form of consumer credit, or that imputes to a

				rental-purchase agreement the creation of a debt or extension of credit;

				or

							

								(2)

								requires the disclosure of

				a percentage rate calculation, including a time-price differential, an annual

				percentage rate, or an effective annual percentage rate.

							

							(c)

							Relation to Federal Trade

				Commission Act

							No provision of this title

				shall be construed as limiting, superseding, or otherwise affecting the

				applicability of the Federal Trade Commission

				Act to any merchant or rental-purchase transaction.

						

						1019.

						Effect on Government agencies

						No civil liability or

				criminal penalty under this title may be imposed on the United States or any of

				its departments or agencies, any State or political subdivision thereof, or any

				agency of a State or political subdivision thereof.

					

						1020.

						Compliance date

						Compliance with this title

				shall not be required until 6 months after the date of enactment of this title.

				In any case, a merchant may comply with this title at any time after such date

				of enactment.

					.

		

